EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received March 14, 2022 (the “Response”).  
In response to the Response, the previous rejection of claims 3, 13, and 17 under 35 U.S.C. § 112(b)
is WITHDRAWN.
Claims 1, 3, 5–11, 13, 15, and 17 are currently pending.  

Allowable Subject Matter
Claims 1, 3, 5–11, 13, 15, and 17 allowed.
Regarding claim 1, the prior art of record does not teach wherein the step of obtaining the IP address of the first DNS server comprises: determining, by the SMF, a first user plane function (UPF), and determining a first data network access identifier (DNAI) based on the first UPF and the data network; and querying, by the SMF, a list of mapping relationships between IP addresses of DNS servers and DNAIs based on the first DNAI, to obtain the IP address of the first DNS server.
Claims 11 and 15 by analogy.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449